Citation Nr: 1003794	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-39 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for bilateral breast 
disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral shoulder 
disability.

7.  Entitlement to service connection for bilateral arm 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served with the Army National Guard (ARNG) with 
periods of active military service from January 1999 to May 
1999, February 2000 to October 2000, and December 2003 to 
February 2005.  The veteran also had active military service 
with the Air Force from July 1984 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for a 
psychiatric disability other than PTSD, cervical spine 
disability, bilateral breast disability, bilateral shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence is absent a current 
diagnosis of PTSD.

2.  The competent medical evidence is absent a current 
diagnosis of hypertension.

3.  The competent medical evidence is absent a current 
bilateral arm diagnosis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  A bilateral arm disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in February 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2008 letter told her to provide any 
relevant evidence in her possession.    

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA PTSD examination in March 2008.  
38 C.F.R. § 3.159(c)(4).  The VA examiner determined that the 
Veteran did not meet the criteria for PTSD in conjunction 
with a review of the claims file, mental status examination, 
and interview with the Veteran.  The March 2008 VA 
examination report is thorough; thus this examination is 
adequate upon which to base a decision. 

With respect to the issues of entitlement to hypertension and 
a bilateral arm disability, the Veteran has not been afforded 
a VA examination, with an opinion as to the etiology of her 
claimed disabilities.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

In addition, as no medical evidence has been presented 
showing treatment or diagnosis of hypertension, a diagnosis 
for the Veteran's claimed bilateral arm pain, or the 
possibility that either condition is related to service, the 
Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).




Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id. Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.  
ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2009).  
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  See 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 
3.6(d) (2009).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.



The first question that must be addressed, therefore, is 
whether incurrence of PTSD, hypertension, or bilateral arm 
disorder is factually shown during service.  The Board 
concludes it was not.  

The service treatment records are absent complaints, findings 
or diagnoses of PTSD, hypertension, or a bilateral arm 
disorder during service.  On the Report of Medical Assessment 
completed by the Veteran in January 2005, a month prior to 
her discharge from active duty, she denied having suffered 
from any injury or illness while on active duty for which she 
did not seek medical care.  On the Report of Medical History 
completed in conjunction with a January 2006 Medical 
Examination, nearly a year after the Veteran's discharge from 
active service, she denied ever having numbness or tingling, 
impaired use of arms, and high blood  pressure.   

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  However, as will be discussed in 
more detail below, the Veteran has not been diagnosed with 
hypertension.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2003); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2009).  
38 C.F.R. § 4.125(a) (2003) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this case, although the 
Veteran has symptoms of PTSD, she has not been diagnosed with 
PTSD which conforms to the DSM-IV.  The Veteran underwent VA 
PTSD examination in March 2008.  After review of the claims 
file, interview with the Veteran, and mental status 
examination, the examiner stated that he did not find 
sufficient symptomatology to warrant the diagnosis of PTSD.  

With respect to hypertension, the private medical records are 
absent any diagnosis of or treatment for hypertension.  VA 
regulations provide that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  Thus, the medical 
evidence fails to show that the Veteran currently suffers 
from hypertension.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With respect to bilateral arm pain, the alleged disorder is 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for 
"a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  In the absence of competent 
evidence which suggests that the Veteran's bilateral arm pain 
constitutes a chronic disability, the Board has no basis on 
which to consider the Veteran's bilateral arm pain as more 
than a medical finding or symptom.  The Veteran's own 
assertions to the contrary do not constitute competent 
medical evidence in support of her claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of competent medical evidence that a current, chronic 
disability exists and it was caused by or aggravated by the 
Veteran's military service, the criteria for establishing 
service connection for PTSD, hypertension, and a disability 
manifested by bilateral arm pain have not been established.  
38 C.F.R. § 3.303. 

Thus, the record is absent a current diagnosis of PTSD, a 
current diagnosis of hypertension, and a current diagnosis 
for the Veteran's complaints of bilateral arm pain.  In 
addition, the record is also absent evidence of in-service 
incurrence of PTSD, hypertension, or bilateral arm pain.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral arm 
disability is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a psychiatric disability other than PTSD, the 
evidence indicates that in January 2005, the Veteran 
presented with report that her coworkers had noticed that she 
was very agitated and often angered easily.  Assessment was 
patient with some recent stress.  

The Board notes that although the Veteran was apparently 
stateside at the time of the January 2005 VA examination, her 
service records indicate that she was on active duty until 
February 1, 2005.  Thus, there is some indication that she 
was experiencing some stress-related problems while still on 
active duty.  Further, the March 2008 VA examiner stated that 
he believed that the Veteran might well meet criteria for 
diagnosis of an adjustment disorder with mixed anxiety and 
depressed mood which was probably related in part to 
experiences in the military.  As the evidence indicates that 
the Veteran may have a psychiatric disorder that is related 
to service, the Board finds that it has no alternative but to 
remand this issue for an additional medical opinion.

With respect to the issue of entitlement to service 
connection for bilateral breast disability, the Veteran seeks 
service connection for cysts which she noted began in 2004.  
A review of the file, however, indicates that the Veteran had 
cysts aspirated in May and November 2003, prior to the 
Veteran's last tour of active duty.

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence (1) that the disability existed prior 
to service and (2) was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  
To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

As the Veteran has not been afforded a VA examination with 
respect to this disorder, the Board finds that it has no 
alternative but to remand this issue for a medical opinion.

With respect to the issues of entitlement to a cervical spine 
disability and a bilateral shoulder disability, in August 
2007, a VA physical therapist assessed the Veteran with 
chronic neck pain and shoulder pain due to poor posture, poor 
workstation, and stress and anxiety.  Thus, the resolution of 
the claim for service connection for a psychiatric disability 
other than PTSD could have an effect upon the Veteran's 
claims for service connection for a cervical spine disability 
and a bilateral shoulder disability, and a Board 
determination on those claims issues is not warranted until 
development is completed on the other issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to 
indicate if she has received any VA or 
non-VA medical treatment for any of the 
issues remaining on appeal that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that she may also submit any evidence or 
further argument relative to the claim at 
issue.

2.  The RO must contact the appropriate 
service department offices and all 
appropriate U.S. Army National Guard 
personnel records repositories and obtain 
documentation which sets forth the exact 
dates of the appellant's service, 
including all periods of active duty and 
ACDUTRA.

3.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the etiology of any current 
psychiatric disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should identify all current 
psychiatric disabilities and provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability is related to the 
Veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any breast cysts.  The 
claims file, including a list of the 
veteran's active duty and ACDUTRA dates, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
the following:

a.  Is there clear and unmistakable 
evidence (evidence that is obvious and 
manifest) that breast cysts existed prior 
to active duty service?  Please identify 
any such evidence with specificity.  

b.  If there is clear and unmistakable 
evidence that beast cysts existed prior 
to active duty service, is there clear 
and unmistakable evidence that the breast 
cysts did not increase in severity beyond 
the natural progression of the disease 
during service?  Please identify any such 
evidence with specificity. 

Please note that temporary or 
intermittent flare-ups during service of 
a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  In addition, a condition that 
worsened during service and then improved 
due to in-service treatment to the point 
that it was no more disabling than it was 
at induction is analogous to a condition 
that has flared up temporarily.
  
c.  If the answer to either question a or 
b is "no," whether the current breast 
cysts are at least as likely as not 
related to the Veteran's military 
service.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


